Citation Nr: 0700538	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-41 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to 
September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2004, a statement of the case was issued in 
October 2004, and a substantive appeal was received in 
December 2004.  The veteran testified at a hearing before the 
Board in April 2006.

By rating decision in May 2005, the RO denied entitlement to 
service connection for gallbladder disability and for liver 
disability.  In a letter dated in April 2006, the RO informed 
that it was working on these claims and that the time period 
for filing an appeal had not expired.  The RO informed the 
veteran that new and material evidence was necessary for the 
RO to reopen the claims.  At the April 2006 Board hearing, it 
was noted that these two issues had not been certified on 
appeal.  However, the veteran and his representative 
indicated that they wished to offer testimony as to these 
issues in addition to the psychiatric disability issue.  The 
testimony does constitute evidence regarding the gallbladder 
and liver issues, and these issues are hereby referred to the 
RO for appropriate action in connection with any claims they 
may be working on (according to the April 2006 letter) or in 
connection with any requests to reopen these claims. 


FINDINGS OF FACT

1.  The veteran did not have any foreign service, to include 
service in the Republic of the Vietnam, and is not presumed 
to have been exposed to Agent Orange.

2.  An acquired psychiatric disorder was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is an acquired psychiatric disorder, 
otherwise related to the veteran's active duty service, 
including exposure to herbicides.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2002.  The letter predated the December 2002 rating decision 
which denied the veteran's claim of service connection, and 
the July 2003 rating decision which continued the denial of 
the claim.  See id.  The VCAA letter notified the veteran of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The February 2002 letter has clearly advised the veteran of 
the evidence necessary to substantiate his claim. 

In the present appeal, the veteran was provided with notice 
of the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection 
for an acquired psychiatric disorder, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  Attempts were made to obtain 
records from medical facilities in connection with claimed 
treatment in the 1970's, but no such records were located.  
The veteran reported that he was treated for an attempted 
suicide in 1976 at the Fulton County Health Center.  It 
appears that he was sent a release form regarding those 
records, but he did not complete and submit it to the RO.  As 
will be discussed in more detail below, the Board has 
determined that an examination or opinion is not necessary 
with regard to the claim of service connection for an 
acquired psychiatric disorder.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

The veteran's DD Form 214 does not reflect any foreign and/or 
sea service, nor does the veteran contend that he served in 
Vietnam, or had other foreign service.  As the veteran did 
not serve in Vietnam, there is no presumption that he was 
exposed to herbicide agents during his period of service.  
See 38 U.S.C.A. § 1116(f).  The veteran contends that he was 
exposed to herbicides while working as a truck driver while 
stationed at Camp Lejeune in North Carolina.  He contends 
that in Fall 1972, he was responsible for transporting 
barrels of herbicides to Morehead City, North Carolina for 
shipment to Vietnam.  He also claimed that in Spring 1974, he 
used herbicides to kill weeds.  Although acknowledging such 
testimony, the veteran has not submitted any evidence to 
corroborate such assertions that he was exposed to Agent 
Orange while serving at Camp Lejeune.  In any event, the 
Board finds that it is unnecessary to inquire further as to 
the claimed usage of herbicides at Camp Lejeune as even if 
the Board were to accept that the veteran may have been 
exposed to herbicides while serving at Camp Lejeune, acquired 
psychiatric disabilities are not among the disabilities 
listed in 38 C.F.R. § 3.309(e).  In that regard, the Board 
again notes that the Secretary has determined that there is 
no positive association between exposure to herbicides and 
any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these 
reasons, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes that the 
veteran's service medical records are negative for any 
psychiatric disability.  An examination performed for 
induction purposes in May 1972 reflects that his psychiatric 
state was clinically evaluated as normal.  Service medical 
records do not reflect any complaints related to his mental 
health.  An examination performed for separation purposes in 
September 1974 reflects that his psychiatric state was 
clinically evaluated as normal.  Based on the foregoing, it 
cannot be said that a psychiatric disability was manifested 
during service.  

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The veteran's mental health history is contained in private 
medical records from Dayton Mental Health Center Forensic 
Unit and Toledo Mental Health Center.  The records reflect 
that the veteran was initially admitted to Dayton Mental 
Health Center from January to February 1990 to be restored to 
competency to stand trial on criminal charges of possession 
of a dangerous ordinance.  Apparently, he had been arrested 
for having a sawed off shotgun, and an investigation had 
revealed that he had paranoid delusional ideations and was 
legally insane.  In February 1990, he was returned to the 
criminal justice system to stand trial.  In June 1990, he was 
readmitted to Dayton because the court found him to be 
mentally incompetent and dismissed the charges subject to 
hospitalization.  Documentation reflects that he was 
transferred to Toledo Mental Health Center in October 1990 
and was hospitalized until August 1991.  The admitting 
diagnosis was atypical paranoid disorder in remission, and 
the discharge diagnosis was bipolar disorder with psychotic 
features, and alcohol abuse.  The mental health records 
reflect a history of disciplinary problems, prior arrests for 
drug use and assault, and marijuana, cocaine and alcohol use, 
but he specially denied any past psychiatric history.  An 
October 2002 VA outpatient treatment record reflects a 
diagnosis of schizoaffective disorder.  At the April 2006 
hearing, the veteran testified that his mental condition 
originated in the summer of 1976, which he believed to be as 
a result of exposure to herbicides in service.  He claimed 
that he would hallucinate because he had "so much poison and 
stuff in me."  He also claimed that he attempted suicide in 
1976.  

It is apparent that the veteran suffered from a psychiatric 
disability in 1990 and 1991, to include atypical paranoid 
disorder, and bipolar disorder.  An October 2002 VA 
outpatient treatment record also reflects a diagnosis of 
schizoaffective disorder.  The evidence, however, does not 
support a finding that any such psychiatric disability is 
etiologically related to service.  Upon separation from 
service in September 1974, his psychiatric state was 
clinically evaluated as normal.  Despite the veteran's 
testimony to the contrary, the objective evidence on file 
reflects that he did not have a psychiatric episode until 
approximately January 1990, amounting to 16 years after 
separation from service.  Moreover, the objective medical 
evidence does not reflect that any such psychiatric episode 
was etiologically related to his service, or to any in-
service experiences.  

With regard to the veteran's claim that his acquired 
psychiatric disability is related to in-service herbicide 
exposure, the Board, again, notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  In making this determination, the 
Secretary relied on reports received from the National 
Academy of Sciences, as well as all other sound medical and 
scientific information and analyses available.  Id.; see also 
38 U.S.C.A. § 1116(b)(2).  Notwithstanding the fact that the 
veteran has not submitted any evidence to support his claim 
that he was exposed to herbicides in service, the veteran has 
offered no medical evidence to support his claim that his 
acquired psychiatric disability is a result of exposure to 
herbicides in service.  Moreover, any such contention that 
exposure to herbicides contributed to his acquired 
psychiatric disability is in direct contradiction with 
scientific information and analyses conducted with regard to 
disabilities that have a positive association with Agent 
Orange exposure.  There is no medical evidence of record to 
rebut the conclusion that there is no positive association 
between exposure to Agent Orange and the development of an 
acquired psychiatric disorder.

The Board has considered the veteran's lay contentions, 
including his April 2006 testimony, that his acquired 
psychiatric disorder is as a result of service, including 
exposure to Agent Orange.  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no medical evidence of record suggesting a 
connection between his acquired psychiatric disability and 
service, to include exposure to Agent Orange.  

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim and per recent precedent, such is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

Moreover, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his claimed acquired psychiatric disorder, so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of an 
acquired psychiatric disorder in service.  Moreover, given 
the absence of any competent evidence of the claimed post-
service disability until 16 years after service, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).  

In summary, as an acquired psychiatric disability was not 
shown in service or for many years thereafter, and because 
there is no evidence of record suggesting that the veteran's 
acquired psychiatric disability is related to his active 
service, including exposure to Agent Orange, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for an acquired 
psychiatric disability.




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is not warranted.  The appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


